CLARK, Circuit Judge,
concurring in part and dissenting in part:
Believing that the majority overlooked or misconstrued binding precedent leading it to err in holding “there is no requirement that a state remedy be employed to compensate for a violation of a federal interest” in a wrongful death case brought pursuant to 42 U.S.C. § 1983, I respectfully dissent from Part II of the damages portion of the opinion and would reverse the district court.
I. THE ISSUE
The issue in this case is as follows: When a district court finds that Atlanta, Georgia police officers violated a person’s federal constitutional rights in killing him during an arrest, to what law does the district court look in assessing damages to the estate of the decedent, leaving as his only survivors several brothers and sisters? Binding circuit precedent as well as a proper reading of Supreme Court precedent requires a district court in Georgia to look to Georgia Code §§ 51-4-5(a) and 51-4-1(1)1 in assessing damages.
II. THE DISTRICT COURT ORDERS
The first district court order with respect to damages was entered June 21, 1982. Commencing at page 22 of the order the district court discussed “Damages for Violations of Section 1983.” The district court posed the question of whether a decedent’s estate is entitled to compensation and stated the following:
On its face, section 1983 does not answer this question. Because section 1983 is “deficient” in this respect, 42 U.S.C. § 1988 requires the Court to apply “the common law, as modified and changed by the constitution and statutes of the [forum] State ... so far as the same is not inconsistent with the Constitution and laws of the United States.” The Supreme Court has read section 1988 to require the adoption of state law as “the principal reference point in determining survival of civil rights actions.” Robertson v. Wegmann, 436 U.S. 584, 589-90 [98 S.Ct. 1991, 1994-95, 56 L.Ed.2d 554] (1978). The Court must apply state law, in fact, unless it is inconsistent with the policies underlying section 1983. Id. The Supreme Court has also suggested that state tort law is useful in determining section 1983 damages. Carey, 435 U.S. at 257-58 [98 S.Ct. at 1049].
The district court was correct in this statement of the law. That is the holding of Brazier v. Cherry, 293 F.2d 401 (5th Cir.), *744cert. denied, 368 U.S. 921, 82 S.Ct. 243, 7 L.Ed.2d 136 (1961).2 Brazier was a wrongful death action based upon a deprivation of the decedent’s constitutional rights and damages were sought under § 1983. Our predecessor court held that:
To make the policy of the Civil Rights Statutes fully effectual, regard has to be taken of both classes of victims [the victim himself and his survivors]. Section 1988 declares that this need may be fulfilled if state law is available. Georgia has supplied the law.
293 F.2d at 409; see also McQurter v. City of Atlanta, 572 F.Supp. 1401, 1422-23 (N.D.Ga.1983) (following Carey and applying § 51-4-1(1) in awarding damages under § 1983 to the widow of man killed by police in Georgia), appeal dismissed, 724 F.2d 881 (11th Cir.1984).
The district court in its first opinion stated that if the decedent had been survived by a wife or child, those persons could have sought damages under then § 105-1302,3 but since the decedent left neither widow nor child, his estate was not entitled to a cause of action and the decedent’s estate was foreclosed from collecting damages for his wrongful death. Having no objective measure of damages to apply, the district court concluded that “$20,000 would be adequate compensation” for the deprivation of Patillo’s constitutional rights.
In the court’s second order, dated August 6, 1982, in response to the estate’s motion to alter or amend the judgment, the court acknowledged that it had previously relied on § 105-1302 creating an action for wrongful death by a decedent’s widow or child and that “the court was not aware that this limitation on the cause of action had effectively been removed by § 105-1309 [now 51-4-5(a)].”
Nonetheless, the district court went on: “It does not necessarily follow that the court must employ state law regarding the amount of damages, however.” (emphasis in the original). The district court referred to Carey v. Piphus, 435 U.S. 247, 98 S.Ct. 1042, 55 L.Ed.2d 252 (1978), and stated that Carey holds that where there is an analogue in state law for determining the proper measure of damages under § 1983, “it may be appropriate to apply the tort rules of damages directly to the § 1983 action. 435 U.S. at 258 [98 S.Ct. at 1049].” (emphasis added by district court). The district court decided that since Patillo’s next of kin did not depend on him for financial support,
the full value of Patillo’s life would overcompensate them for their financial loss. Therefore, it is proper for the court to award some lesser amount. The court has not changed its opinion that $20,000 would adequately compensate Patillo’s estate for the civil rights violation he suffered at the hands of Sampson.
Order of August 6, 1982 at 4.
The district court chose a week reed in Carey to lean upon when deciding that it did not have to follow Georgia law. Carey states the law very clearly:
It is not clear, however, that common-law tort rules of damages will provide a complete solution to the damages issue in every § 1983 case. In some cases, the interests protected by a particular branch of the common law of torts may parallel closely the interests protected by a particular constitutional right. In such cases, it may be appropriate to apply the tort rules of damages directly to the § 1983 actions. See Adickes v. S.H. Kress & Co., 398 U.S. [144] at 231-232, 90 S.Ct. [1598] at 1641, 26 L.Ed.2d 142 (Brennan, J., concurring and dissenting). In other cases, the interests protected by a particular constitutional right may not also be protected by an analogous branch of the common law torts.
435 U.S. at 258, 98 S.Ct. at 1049. In Carey the Supreme Court was faced with the problem of how to set a standard for recovery of damages by students who were sus*745pended from public elementary and secondary schools without procedural due process. That factual context led the court into a discussion of § 1983 cases that are analogous to common law tort actions and those that are not analogous, such as suspending students from school.
The third district court order after remand of this case on certain liability issues is dated December 23,1986 and is the order now on appeal. The court addressed Gil-mere’s motion to reconsider the $20,000 wrongful death award and denied it with this statement: “While the beating and shooting violated both Patillo’s substantive due process rights and Fourth Amendment rights, plaintiff can receive compensation only for the injuries incurred as a result of these actions.”
III. THE MAJORITY OPINION
The majority opinion joins the district court in repudiating 42 U.S.C. § 1988, binding circuit authority, and Supreme Court cases that dictate application of state law when assessing damages in § 1983 cases where federal law or policy neither controls nor conflicts and state law provides an analogue. Additionally, the majority joins the district court in not even mentioning the Supreme Court cases that require consideration of deterrence as an element of damages in § 1983 cases. Yet the most grievous part of the majority opinion is its result: there is now no law in the Eleventh Circuit governing assessment of damages in a § 1983 wrongful death case.
1. Failure To Provide Standards
The majority’s creation of a void in the law with respect to damages in § 1983 cases is accomplished with the following language:
The focus of any award of damages under § 1983 is to compensate for the actual injuries caused by the particular constitutional deprivation. Memphis Community School District v. Stachura, 477 U.S. 299, 106 S.Ct. 2537, 2544, 91 L.Ed.2d 249 (1986). The amount of damages to be awarded should be grounded in a determination of the plaintiff’s actual losses. Id. The Supreme Court has stated that § 1983 remedies are “supplementary to any remedy any State might have,” and “have no precise counterpart in State law.” Wilson v. Garcia, 471 U.S. 261, 105 S.Ct. 1938, 1945, 85 L.Ed.2d 254 (1985) (citations omitted). The Court added that “it is ‘the purest coincidence’ ... when state statutes or the common law provide for equivalent remedies....” Id. (citations omitted). Thus, there is no requirement that a state remedy be employed to compensate for a violation of a federal interest. In fact, the Court has noted that under § 1988, “resort to State law ... should not be undertaken before principles of federal law are exhausted.” Id. at 268, 105 S.Ct. at 1943, 85 L.Ed.2d 254.
Federal law provides for compensation for injuries caused by a constitutional deprivation, Stachura, 477 U.S. 299, 106 S.Ct. 2537, 91 L.Ed.2d 249, and allows the imposition of punitive damages even in cases where such recovery may not be made under state law. Smith v. Wade, 461 U.S. 30, 103 S.Ct. 1625, 75 L.Ed.2d 632 (1983). The courts are charged with the duty of evaluating the principles of damages which have evolved within the common-law and fashioning a remedy appropriate to the injury.
Maj.Op. at 739.
The majority thus relies upon extraneous language in Wilson for its holding that: “there is no requirement that a state remedy be employed to compensate for a violation of a federal interest.” Wilson, however, had as its only issue the determination of which statute of limitations would govern the § 1983 action (and, ironically, the Court did turn to state law). Damages were not an issue. In describing the Tenth Circuit’s holding in Wilson, the Supreme Court stated:
Distilling the essence of the § 1983 cause of action, the court held that every claim enforceable under the statute is, in reality, “an action for injury to personal rights,” and that “[hjenceforth, all § 1983 claims in [the] circuit will be uniformly so characterized for statute of *746limitations purposes.” Id. [Garcia v. Wilson, 731 F.2d 640] at 651 [(1984)]. Accordingly, the appropriate statute of limitations for § 1983 actions brought in New Mexico was the 3-year statute applicable to personal injury actions.
471 U.S. at 265, 105 S.Ct. at 1941 (footnote omitted).
If by its reference to Wilson the majority means that the federal courts are not required to follow the decisions of state courts with respect to a remedy, the majority would be correct. For example, if Georgia law provided that a plaintiff could recover only nominal damages for a wrongful death, it is obvious that the federal courts could disregard that state’s statute. There is an immense difference, however, between determining that a state’s remedy is wholly inadequate and selectively excising those parts of a state’s damages rule that, on a particular occasion, a court may find distasteful.
More importantly, the fact remains that there is no federal damages law on which the district court might have relied, and Wilson makes clear that state law governs in such a situation. As the Court stated in Wilson:
The language of § 1988 directs the courts to follow “a three-step process” in determining the rules of decision applicable to civil rights claims:
“First, courts are to look to the laws of the United States ‘so far as such laws are suitable to carry [the civil and criminal civil rights statutes] into effect.’ [42 U.S.C. § 1988.] If no suitable federal rule exists, courts undertake the second step by considering application of state ‘common law, as modified and changed by the constitution and statutes’ of the forum state. Ibid. A third step asserts the predominance of the federal interest: courts are to apply state law only if it is not ‘inconsistent with the Constitution and laws of the United States.’ Ibid.” Burnett v. Grattan, 468 U.S. [42], [49], 104 S.Ct. 2924, 2929, 82 L.Ed.2d 36 (1984).
This case principally involves the second step in the process: the selection of “the most appropriate,” or “the most analogous” state statute of limitations to apply to this § 1983 claim.
105 S.Ct. at 1942-43 (footnotes omitted). Had the district court followed this sequence, it would have discovered first that there are no cases setting forth a federal standard for calculating damages; the only wrongful death § 1983 cases in this circuit addressing damages in any respect have applied state law. See Brazier v. Cherry, 293 F.2d 401, 409 (5th Cir.) (Georgia law permits damages awards for both harm to the decedent and injury to the survivors), cert. denied, 368 U.S. 921, 82 S.Ct. 243, 7 L.Ed.2d 136 (1961); McQurter v. City of Atlanta, 572 F.Supp. 1401, 1422-23 (N.D.Ga.1983) (following Carey and applying Ga. Code Ann. § 51-4-1(1) in awarding damages under § 1983 to widow of man killed by police), appeal dismissed, 724 F.2d 881 (11th Cir.1984). Once the court had made this determination, the only reason for which it might have rejected Georgia law is if, as Wilson dictates, the Georgia law is “ ‘inconsistent with the Constitution and laws of the United States.’ ” 471 U.S. at 267, 105 S.Ct. at 1942-43 (quoting Burnett v. Grattan, 468 U.S. at 49, 104 S.Ct. [at] 2929). In short, the majority’s statement that “[fjederal law provides for injuries caused by a constitutional deprivation” is misleading — sections 1983 and 1988 merely authorize damage awards without directing how they should be calculated — and the district court should thus have turned to state law, specifically, Ga.Code Ann. § 51-4-5.
In addition to its general reliance on broad, and inapplicable, statements by the Supreme Court, the majority offers two responses to this argument. First, the majority eschews any reliance whatsoever on Brazier, pointing out that in Brazier, the plaintiffs were seeking damages not only for the injury to their decedent, but for the injury to themselves, while in this case the plaintiff sought damages only for the harm to the decedent. Given that the district court here justified its minuscule award on the fact that the decedent’s sister would be *747overcompensated, I find this distinction quite ironic and wholly inappropriate. Second, the majority complains that relying on state law is unsound as a policy matter because such reliance will mean that plaintiffs in one state can recover more than plaintiffs in another. What the majority fails to realize is that these state-to-state distinctions are already made, whether wisely or not, with respect to such rules as statutes of limitations. Compare Jones v. Preuit & Mauldin, 763 F.2d 1250, 1256 (11th Cir.1985) (section 1983 cases in Alabama governed by six-year statute of limitations), with Williams v. City of Atlanta, 794 F.2d 624, 626 (11th Cir.1986) (section 1983 cases in Georgia governed by two-year statute of limitations). In my view, this may be an unfortunate aspect of the way that sections 1983 and 1988 were drafted, but it does not give this court license to ignore settled interpretations attempting to show states deference in civil rights cases.
Finally, even assuming that the majority is correct in asserting that federal law could direct the calculation of damages in § 1983 actions, its greatest mistake is casting the district courts to sea without an anchor. The majority does not set forth any standards for district courts to follow in awarding wrongful death damages in § 1983 actions. Without a standard to determine the amount of damages, the possibility of arbitrariness is increased. Although the trier of fact usually has a good deal of discretion in arriving at an award of damages, its discretion is initially limited by the rules on damages it must heed. Stein, Damages and Recovery, § 248, at 355 (1972). The majority’s approach invites completely subjective valuations of human life. Such a result is inconsistent with § 1983. See Stachura, 477 U.S. at 310, 106 S.Ct. at 2545 (arbitrary damages awarded “without any evidentiary basis ... would be too uncertain to be of any great value to plaintiffs, and would inject caprice into determinations of damages in § 1983 cases”). The Supreme Court in Wilson spoke specifically of avoiding such uncertainty:
The experience of the courts that have predicated their choice of the correct statute of limitations on an analysis of the particular facts of each claim demonstrates that their approach inevitably breeds uncertainty and time-consuming litigation that is foreign to the central purposes of § 1983. Almost every § 1983 claim can be favorably analogized to more than one of the ancient common-law forms of action, each of which may be governed by a different statute of limitations.
We conclude that the statute is fairly construed as a directive to select, in each State, the one most appropriate statute of limitations for all § 1983 claims. The federal interests in uniformity, certainty, and the minimization of unnecessary litigation all support the conclusion that Congress favored this simple approach.
471 U.S. at 272-77, 105 S.Ct. at 1945-47 (emphasis added).
2. Failure to Account for Deterrence4
The majority also errs in affirming the district court’s failure to consider deterrence in awarding § 1983 damages. The Supreme Court has repeatedly held that deterrence is one of the overriding purposes of § 1983. See Stachura, 477 U.S. at 306, 106 S.Ct. at 2543; City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 268-70, 101 S.Ct. 2748, 2760-61, 69 L.Ed.2d 616 (1981); Owen v. City of Independence, 445 U.S. 622, 651-56, 100 S.Ct. 1398, 1416-18, 63 L.Ed.2d 673 (1980). Moreover, the Court recently noted in a § 1983 damages case that compensation and deterrence are mutually dependent rationales: “Deterrence is an important purpose of [the tort] system, but it operates through the mechanism of damages that are compensatory damages grounded in determination of *748[the] plaintiffs actual losses.” Stachura, 477 U.S. at 306, 106 S.Ct. at 2543.
By agreeing with the district court that an award in excess of $20,000 would overcompensate Patillo’s estate, the majority turns the Court’s supposition on its head.
3. Inadequacy of the Award
The award of $20,000 for Patillo’s unlawful killing should be reversed because it shocks the conscience, Del Casal v. Eastern Airlines, Inc., 634 F.2d 295, 302 (5th Cir.Unit B 1981), and is inadequate as a matter of law. The award minimizes the value of human life, the most precious right guaranteed by the Constitution. For wrongful death awards in similar § 1983 cases, see, e.g., Bell v. City of Milwaukee, 746 F.2d 1205, 1238-41 (7th Cir.1984) (affirming award of $100,000 in compensatory damages to estate of a 23-year-old unmarried man unlawfully killed by police); McQurter, 572 F.Supp. at 1422-23 (awarding $150,000 in compensatory damages to estate of 25-year-old married man unlawfully killed by police); Roman v. City of Richmond, 570 F.Supp. 1554, 1556-57 (N.D.Cal.1983) (upholding jury award of $1.5 million to the heirs of man unlawfully killed by police); Guyton v. Phillips, 532 F.Supp. 1154 at 1168 (N.D.Cal.1981) (awarding $100,000 in compensatory damages to estate of 14-year-old unmarried man unlawfully killed by police). The inadequacy of the award is highlighted by the fact that it is less than the award of $25,-000 we affirmed in Trezevant v. City of Tampa, 741 F.2d 336, 341 (11th Cir.1984), to a man who had been denied medical treatment during his twenty-three minutes of incarceration.
As the Supreme Court has recognized, “§ 1983 presupposes that damages for actual harm ordinarily suffice to deter constitutional violations.” Stachura, 477 U.S. at 309, 106 S.Ct. at 2544. The district court’s award of $20,000, by failing to adequately compensate for Patillo’s life, turns this assumption on its head and ignores the deterrent value of an award of damages under § 1983.
IV. CONCLUSION
After eight long years of litigation, this § 1983 lawsuit draws to a close. Unfortunately, the district court had an “inverted view of the law,” and the ending can only be characterized as “justice turned bottom side up.” Anti-Fascist Committee v. McGrath, 341 U.S. 123, 186, 71 S.Ct. 624, 656, 95 L.Ed. 817 (1951) (Jackson, J., concurring). Because the district court erred in not applying § 51-4-1 to determine the damages for Patillo’s unlawful killing and because its award of $20,000 was inadequate as a matter of law, I respectfully dissent.

. 51-4-5. Recovery by personal representative for wrongful death and for certain expenses, (a) When there is no person entitled to bring an action for the wrongful death of a decedent under Code Section 51-4-2, 514-3, or 51-4-4, the administrator or executor of the decedent may bring an action for and may recover and hold the amount recovered for the benefit of the next of kin. In any such case the amount of the recovery shall be the full value of the life of the decedent.
51-4-1. Definitions.
As used in this chapter, the term:
(1) "Full value of the life of the decedent, as shown by the evidence” means the full value of the life of the decedent without deducting for any of the necessary or personal expenses of the decedent had he lived.
Section 51-4-2 relates to wrongful death of a father or husband, 51-4-3 relates to the wrongful death of a wife or mother, and 51-4-4 relates to the wrongful death of a child.
The "full value of the life of the decedent” is divided into two elements: the gross sum that the decedent would have earned by the end of his life, reduced to present value, and the intrinsic value of the decedent’s life. Cobb & Eldridge, Georgia Law of Damages § 37-6, at 672 (2d ed. 1984) (citing cases). Because the measure of damages is the full value of the decedent’s life to himself, Atlantic V & W.R.R. v. McDilda, 125 Ga. 468, 54 S.E. 140, 141 (1906), evidence of the decedent’s support for his next-of-kin is irrelevant in determining the economic value of the decedent’s life.


. In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir.1981) (in banc), this court adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior to the close of business on September 30, 1981. Id. at 1209.


. This section was recodified in 1982 as § 51-4-2.


. From a review of a sampling of past articles on the subject of police shootings and fatalities in the City of Atlanta (there have been 454 articles since 1973), the Reference Department of the Atlanta Journal-Constitution advises that there were in 1973 50 shootings — 19 fatalities; in 1983 15 shootings — 6 fatalities; in 1984 3 fatalities; and in 1987 8 or 9 fatalities.